Case 21-10009-lrc      Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56         Desc Main
                                 Document     Page 1 of 32



                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                NEWNAN DIVISION

 In Re:                                               Chapter 13

 Noland Bernard Ballard,                              Case No. 21-10009-whd
                                Debtor.


 THE BANK OF NEW YORK MELLON,
 F/K/A The Bank of New York as trustee for
 registered Holders of CWABS, Inc., Asset-            Contested Matter*
 Backed Certificates, Series 2004-5, its
 successors or assigns,

                                Movant,

 V.

 Noland Bernard Ballard, Debtor, and
 Allison Ballard, Codebtor, and Melissa J.
 Davey, Chapter 13 Trustee,

                                Respondents.


                        NOTICE OF ASSIGNMENT OF HEARING

“Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.”

PLEASE TAKE NOTICE that THE BANK OF NEW YORK MELLON, F/K/A The Bank of

New York as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series

2004-5, its successors or assigns, has filed a MOTION FOR IN-REM RELIEF FROM

AUTOMATIC STAY AND CODEBTOR STAY and related papers with the Court seeking an

order granting in rem relief from the automatic stay and Codebtor stay.
Case 21-10009-lrc       Doc 13     Filed 01/12/21 Entered 01/12/21 18:39:56             Desc Main
                                   Document     Page 2 of 32



PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the MOTION FOR

IN-REM RELIEF FROM AUTOMATIC STAY AND CODEBTOR STAY in United States

Bankruptcy Court, 18 Greenville Street, 2nd Floor, Newnan, GA 30263, 2nd Floor

Courtroom at 9:00 A.M. on February 4, 2021. Your rights may be affected by the Court's

ruling on these pleadings. You should read these papers carefully and discuss them with your

attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish

to consult one.) If you do not want the Court to grant the relief sought in these pleadings, or if

you want the Court to consider your views, then you and/or your attorney must attend the

hearing. You may file a written response to the pleading with the Clerk at the address stated

below, but you are not required to do so. If you file a written response, you must attach a

certificate stating when, how and on whom (including addresses) you served the response. Mail

or deliver your response so that it is received by the Clerk at least two business days before the

hearing. The address for the Clerk's Office is: United States Bankruptcy Court 18 Greenville Street,

2nd Floor Newnan GA 30263. You must also mail a copy of your response to the undersigned at

the address stated below.

In the event a hearing cannot be held within thirty (30) days from the filing of said Motion, as

required by 11 U.S.C. Section 362, Movant, by and through counsel, waives this requirement and

agrees to the next earliest possible date, as evidenced by the signature below. If a final decision

is not rendered by the Court within sixty (60) days of the date of the request, Movant waives the

requirement that a final decision be issued within that period.

The undersigned consents to the automatic stay remaining in effect with respect to Movant until

the court orders otherwise.
Case 21-10009-lrc        Doc 13   Filed 01/12/21 Entered 01/12/21 18:39:56    Desc Main
                                  Document     Page 3 of 32



Date: January 12, 2021                           Logs Legal Group, LLP

                                                 /s/ Lucretia L. Scruggs
                                                 Lucretia L. Scruggs
                                                 Georgia Bar No. 371008
                                                 211 Perimeter Center Parkway, NE
                                                 Suite 300
                                                 Atlanta, GA 30346
                                                 Phone: 770-220-2535
                                                 Fax: 770-220-2665
                                                 lscruggs@logs.com
Case 21-10009-lrc       Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56            Desc Main
                                  Document     Page 4 of 32



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 NEWNAN DIVISION

 In Re:                                                Chapter 13

 Noland Bernard Ballard,                               Case No. 21-10009 whd
                                 Debtor.


 THE BANK OF NEW YORK MELLON,
 F/K/A The Bank of New York as trustee for
 registered Holders of CWABS, Inc., Asset-             Contested Matter*
 Backed Certificates, Series 2004-5, its
 successors or assigns,

                                 Movant,

 V.

 Noland Bernard Ballard, Debtor
 Allison Ballard, Codebtor
 Melissa J. Davey, Chapter 13 Trustee,

                                 Respondents.


          MOTION FOR RELIEF FROM STAY AND CO-DEBTOR STAY
              REQUEST FOR WAIVER OF RULE 4001(a)(3) AND
      MOTION FOR IN REM RELIEF AS TO THE SUBJECT REAL PROPERTY

       COMES NOW, THE BANK OF NEW YORK MELLON, F/K/A The Bank of New York

as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2004-5, its

successors or assigns (hereinafter referred to as “Movant”), by and through its undersigned

counsel, and shows the Court as follows:

                                                1.

       This is a motion under Section 362(d) of the Bankruptcy Code for relief from the existing

stay for the purpose of foreclosing by a private power of sale contained in a certain Deed to

Secure Debt. Movant also requests in rem relief pursuant to Section 362(d)(4)(B) of the
Case 21-10009-lrc        Doc 13     Filed 01/12/21 Entered 01/12/21 18:39:56             Desc Main
                                    Document     Page 5 of 32



Bankruptcy Code as to the subject real property located at 25 Alexandria Circle, Newnan, GA

30265.




                                                  2.

         Noland Bernard Ballard (hereinafter referred to as “Debtor”), filed a petition for relief

under Chapter 13 of the Bankruptcy Code on January 4, 2021.

                                                  3.

         As collateral for a Note, Debtor and Co-Debtor, Allison Ballard (hereinafter referred to as

“Co-Debtor”), executed a Deed to Secure Debt conveying to Movant certain improved real

property located at25 Alexandria Circle, Newnan, GA 30265, in Coweta County. A copy of the

Security Deed is attached as Exhibit "A". A copy of the Assignment is attached hereto as

Exhibit "B". Debtor executed a promissory note secured by a mortgage, deed of trust, or security

deed. A copy of the Note is attached hereto as Exhibit "C". Debtor and/or Co-Debtor executed a

promissory note secured by a mortgage or deed of trust. The promissory note is either made

payable to Movant or has been duly indorsed. Movant, directly or through an agent, has

possession of the promissory note. Movant is the original mortgagee or beneficiary or the

assignee of the mortgage or deed of trust.

                                                  4.

         As of January 5, 2021, Movant alleges that the Debtor and Co-Debtor are in default to

Movant under the terms of the loan documents, having failed to make certain mortgage payments

that have come due. The Debtor and Co-Debtor are currently due for the June 1, 2012 payment.

There has been no payment on the account since July 6, 2013. The total arrearage amount is
Case 21-10009-lrc        Doc 13   Filed 01/12/21 Entered 01/12/21 18:39:56           Desc Main
                                  Document     Page 6 of 32



approximately $190,334.21. The payoff amount on the loan is $341,462.71. The Debtor and Co-

Debtor have combined to file 11 bankruptcy cases in the past 7 years.

       The instant bankruptcy proceeding is the eleventh (11th) bankruptcy filing regarding the

subject real property, to wit:

               (1) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 14-

                    12697, which was assigned to the Honorable W. Homer Drake, on December

                    1, 2014. On March 6, 2015 the case was dismissed for failure to make plan

                    payments.

               (2) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 15-

                    11876, which was assigned to the Honorable W. Homer Drake, on August

                    31, 2015. An Order lifting stay on behalf of the Movant was entered on

                    April 7, 2016. On June 9, 2016, the case was dismissed for failure to make

                    plan payments.

               (3) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 17-

                    11872, which was assigned to the Honorable W. Homer Drake, on September

                    1, 2017. The case was dismissed at the Confirmation Hearing on November

                    17, 2017 for failure to fund the plan.

               (4) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 18-

                    11166, which was assigned to the Honorable W. Homer Drake, on June 4,

                    2018. The case was filed one day prior to Movant’s scheduled foreclosure

                    sale of June 5, 2018. The case was dismissed with prejudice barring the

                    Debtor from filing a Chapter 13 case for 180 days on October 16, 2018.
Case 21-10009-lrc   Doc 13   Filed 01/12/21 Entered 01/12/21 18:39:56              Desc Main
                             Document     Page 7 of 32



            (5) NOLAND BERNARD BALLARD, Debtor, filed Chapter 7 Case No. 19-

               10426 pro se, which was assigned to the Honorable W. Homer Drake, on

               March 4, 2019. The case was filed one day prior to Movant’s scheduled

               foreclosure sale of March 5, 2019. The case was dismissed on March 21,

               2019 for failure to file information, no schedules were filed.

            (6) ALLISON LEWIS BALLARD, Co-Debtor, filed Chapter 13 Case No. 19-

               11060, which was assigned to the Honorable W. Homer Drake on June 3,

               2019. The case was filed one day prior to Movant’s scheduled foreclosure

               sale of June 4, 2019. The case was dismissed prior to confirmation on

               August 12, 2019. Debtor did not appear to the 341 hearing.

            (7) ALLISON LEWIS BALLARD, Co-Debtor, filed Chapter 13 Case No. 19-

               12182, which was assigned to the Honorable W. Homer Drake on November

               1, 2019. No plan or schedules were filed in the case. The case was dismissed

               on November 26, 2019 for failure to file information.

            (8) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 20-

               10682 pro se, which was assigned to the Honorable W. Homer Drake, on

               April 6, 2020. The case was filed one day prior to Movant’s scheduled

               foreclosure sale of April 7, 2020. The case was dismissed on May 7, 2020

               for failure to file information, no plan or schedules were filed.

            (9) ALLISON LEWIS BALLARD, Co-Debtor, filed Chapter 13 Case No. 20-

               11002 pro se, which was assigned to the Honorable W. Homer Drake on July

               6, 2020. The case was filed one day prior to Movant’s scheduled foreclosure

               sale of July 7, 2020. No plan or schedules were filed in the case. The case
Case 21-10009-lrc       Doc 13     Filed 01/12/21 Entered 01/12/21 18:39:56             Desc Main
                                   Document     Page 8 of 32



                    was dismissed on September 29, 2020 with prejudice barring the Debtor from

                    filing a Chapter 13 case for 180 days.

                (10) NOLAND BERNARD BALLARD, Debtor, filed Chapter 13 Case No. 20-

                    11479 pro se, which was assigned to the Honorable W. Homer Drake, on

                    November 4, 2020. The halted the foreclosure preparation on the account.

                    The case was dismissed on November 30, 2020 for failure to file information,

                    no plan or schedules were filed. To date, the loan is contractually due for the

                    December 1, 2008 payment, which represents seventy-three (73) months of

                    non-payment.

                                                5.

       The instant case is the 11th active case within the past no 7 years affecting the Property.

No schedules or plan has been filed to date and the automatic stay of § 362 did not take effect.

Given the above repeat filings, many of which prevented Movant from conducting the scheduled

foreclosure sale, Movant asserts that the Debtor and Co-Debtor are attempting to delay Movant

from asserting its rights through multiple bankruptcy filings pursuant to 11 U.S.C. §

362(d)(4)(B).

                                                6.

       Pursuant to 11 U.S.C. §362(d)(1) THE BANK OF NEW YORK MELLON, F/K/A The

Bank of New York as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates,

Series 2004-5, is entitled to an Order terminating the Automatic Stay with respect to the property

for cause, including inter alia, lack of adequate protection of its interest therein as heretofore

described.
Case 21-10009-lrc        Doc 13   Filed 01/12/21 Entered 01/12/21 18:39:56             Desc Main
                                  Document     Page 9 of 32




                                                 7.

       Pursuant to 11 U.S.C. §362(d)(2), THE BANK OF NEW YORK MELLON, F/K/A The

Bank of New York as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates,

Series 2004-5, its successors or assigns, is entitled to an Order terminating the Automatic Stay

with respect to the subject real property because the Respondent has little or no equity therein

inasmuch as the property is encumbered with secured debt equal to or in excess of the fair market

value of the property.

                                                      8.

       Continuation of the Automatic Stay pursuant to 11 U.S.C. §362(a) and Co-Debtor Stay

pursuant to §1301 will cause a real and irreparable harm to Movant and will deprive Movant of

the adequate protection to which it is entitled under 11 U.S.C. §§362 and 363.

                                                      9.

         Because of the multiple and abusive filings of the Debtor and Co-Debtor and the

substantial arrearage on the loan, Movant is seeking in rem relief pursuant to 11 U.S.C. §

362(d)(4); In Re Yimam, 214 B.R. (Bktcy D. Md. 1997); In Re Hall, 216 B.R. 702 (Bktcy E.D.

N.Y. 1998); In Re Snow, 201 B.R. 968 (Bankr. C.D. Cal. 1996). The facts show that Debtor has

continually attempted to hinder and delay Movant’s lawful recovery of the property. Movant

asks that this Court allow it to continue foreclosure proceedings and pursue any other remedies

under state law without being in willful violation of 11 U.S.C. §362, if Debtor, or any of their

beneficiaries or any party claiming an interest through the Debtor or Codebtor, by assignment,

transfer, or otherwise, files a bankruptcy before Movant, its assignees or successors, completes

its foreclosure sale and gains possession of the property.
Case 21-10009-lrc    Doc 13     Filed 01/12/21 Entered 01/12/21 18:39:56               Desc Main
                               Document      Page 10 of 32



     WHEREFORE, Movant respectfully requests:

           (a)      That the automatic stay under 11 U.S.C. § 362 and co-debtor stay under 11

                    U.S.C. § 1301 be modified to allow Movant to pursue state remedies to

                    protect its security interest in the Property, including, but not limited to,

                    advertising to effectuate a foreclosure sale and gaining possession of the

                    Property; to contact the Debtor via telephone or written correspondence to

                    discuss potential loan workout or loss mitigation opportunities; and to

                    perform property preservation as appropriate;

           (b)      That Movant's attorney's fees and costs incurred in filing and prosecuting

                    this Motion be recoverable as pursuant to the loan documents and

                    remedies available therein;

           (c)      That pursuant to 11 U.S.C. § 362(d)(4), should the Court enter an Order

                    granting in rem relief that the relief be binding in any other case under

                    this title purporting to affect such real property for a period of two years

                    from entry of such order;

           (d)      That the fourteen (14) day stay of Bankruptcy Rule 4001(a)(3) be waived;

           (e)      That in the event of an Order granting relief from the automatic stay and

                    said Order also instructing the Chapter 13 Trustee to cease disbursements

                    on Movant’s Proof of Claim, Fed. R. Bank. P. 3002.1 shall no longer apply

                    as to Movant, as said Rule only applies in Chapter 13 cases in which

                    claims secured by a principal residence are provided for under Section

                    1322(b)(5) of the Code in the Chapter 13 Plan; and

           (f)      For such other and further relief the Court deems just and proper.
Case 21-10009-lrc        Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56    Desc Main
                                  Document      Page 11 of 32



Date: January 12, 2021                            Logs Legal Group, LLP

                                                  /s/ Lucretia L. Scruggs
                                                  Lucretia L. Scruggs
                                                  Georgia Bar No. 371008
                                                  211 Perimeter Center Parkway, NE
                                                  Suite 300
                                                  Atlanta, GA 30346
                                                  Phone: 770-220-2535
                                                  Fax: 770-220-2665
                                                  lscruggs@logs.com
Case 21-10009-lrc      Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56           Desc Main
                                Document      Page 12 of 32




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on 12th day of January, 2021, a copy of the foregoing

Motion for In-Rem Relief from Automatic Stay and Co-Debtor Stay was caused to be served

upon the following:


Via CM/ECF Electronic Notice
Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303

Via First Class Mail, Postage Prepaid

Debtor
Noland Bernard Ballard
25 Alexandria Circle
Newnan, GA 30265

Co-Debtor
Allison Ballard
25 Alexander Circle
Newnan, GA 30265


                                            Shapiro Pendergast & Hasty, LLP



                                            _/s/ Lucretia L. Scruggs________________
                                            Lucretia L. Scruggs 371008
                                            211 Perimeter Center Parkway, N.E.
                                            Suite 300
                                            Atlanta, GA 30346
                                            Telephone: (770) 220-2535
                                            Fax: (770) 220-2665
                                            lscruggs@logs.com
       Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                                    Document      Page 13 of 32
EXHIBIT A
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 14 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 15 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 16 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 17 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 18 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 19 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 20 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 21 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 22 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 23 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 24 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 25 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 26 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 27 of 32
        Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                                     Document      Page 28 of 32

EXHIBIT B
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 29 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 30 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 31 of 32
Case 21-10009-lrc   Doc 13    Filed 01/12/21 Entered 01/12/21 18:39:56   Desc Main
                             Document      Page 32 of 32
